Citation Nr: 0526363	
Decision Date: 09/26/05    Archive Date: 10/05/05

DOCKET NO.  01-06 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for cold injury to the 
feet.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from March 1982 to March 
1992.  

This appeal arises from a November 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied increased ratings for 
tendonitis of the left shoulder and residuals of a left 
bunionectomy, and service connection for a low back disorder 
and cold injury to the feet.  

The Board of Veterans' Appeals (Board) in an October 2002 
decision denied increased ratings for tendonitis of the left 
shoulder and residuals of a left bunionectomy.  As there was 
a final decision denying service connection for a low back 
disorder, the Board addressed whether new and material 
evidence had been submitted, and reopened the veteran's 
claim.  See Barnett v. Brown, 8 Vet. App. 1 (1995).  

In March 2003, the Board undertook development of the 
veteran's claims pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  However, prior to completion of 
development but before the case came before the Board for 
final appellate review, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) issued its decision in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d. 1339 (Fed. Cir., May 1, 2003).  In that decision, 
the Court of Appeals invalidated 38 C.F.R. § 19.9(a)(2) as 
inconsistent with 38 U.S.C.A. § 7104 (West 2002).  It found 
that the regulation, in conjunction with 38 C.F.R. § 20.1304 
(2002), allowed the Board to obtain evidence and decide an 
appeal considering that evidence, when it was not considered 
by the Agency of Original Jurisdiction (AOJ), and when no 
waiver of AOJ consideration was obtained.  Based on that 
decision of the Federal Circuit, the Board in September 2003 
remanded the claim for consideration by the RO prior to 
adjudicating the claim.  

The veteran's claims have been returned to the Board.  The RO 
completed the actions ordered in the remand to the extent 
possible.    


FINDINGS OF FACT

1.  The Board, in its October 2002 decision, determined new 
and material evidence was submitted to reopen the veteran's 
claim for service connection for a low back disorder.  

2.  The veteran failed, without good cause, to report for a 
VA examination which was necessary to evaluate his back 
disorder and there is insufficient evidence upon which to 
render an informed decision as to the issue of entitlement to 
service connection for the veteran's reopened claim for low 
back disorder.

3.  The veteran was treated in service complaints of cold 
injury to the feet.  

4.  There is no current diagnosis of any residuals of cold 
injury to the feet.  


CONCLUSIONS OF LAW

1.  The veteran's reopened claim of entitlement to service 
connection for a low back disorder is denied based on the 
veteran's failure to report for a necessary and scheduled VA 
examination.  38 C.F.R. § 3.655(b) (2004).

2.  Cold injury to the feet was not incurred or aggravated in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).  

  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The veteran's claims were initially denied by the RO in a 
November 2000 rating decision, prior to the enactment of the 
VCAA.  In September 2003, the Board remanded the veteran's 
claim to ensure compliance with VCAA.  In May 2004, VA sent a 
letter to the veteran informing him of the provisions of 
VCAA.  The letter was returned as undeliverable.  The letter 
also outlined the information needed by VA from the veteran.  
VA reviewed the claims folder and mailed the letter to an 
alternative address.  See Cross v. Brown, 9 Vet. App. 18, 19 
(1996).  The regulations require that a claimant cooperate 
fully with VA's reasonable efforts to obtain evidence.  
38 C.F.R. § 3.159(c)(1)(i) and (2)(i)(2004).  In this 
instance the veteran has not kept VA informed of his current 
address.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was non-prejudicial.  While the 
notice was not provided to the veteran prior to the first AOJ 
adjudication of the claim, VA attempted to provide notice 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Thus, VA's duty to notify the veteran has been 
satisfied. 

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, the veteran was scheduled for a VA examination in June 
2003, but failed to report or provide any reason for such 
failure.  The CAVC has held that the duty to assist is not a 
one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Under VA regulations, it is incumbent upon the 
veteran to submit to a VA examination if he is applying for, 
or in receipt of, VA compensation or pension benefits.  See 
Dusek v. Derwinski, 2 Vet. App. 519 (1992).  He must be 
prepared to meet his obligations by cooperating with VA 
efforts to provide an adequate medical examination.  See 
Olson v. Principi, 3 Vet. App. 480 (1992).  Individuals for 
whom examinations have been authorized and scheduled are 
required to report for such examinations.  38 C.F.R. § 
3.326(a).  The veteran has not satisfied his responsibilities 
in the development of his claim.

In light of the foregoing, the Board finds that VA has 
developed all relevant facts to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of increased ratings is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service connection

The veteran is claiming service connection for low back 
disorder and cold injury of the feet.  Service connection may 
be granted for disability arising from disease or injury 
incurred in or aggravated by active service. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Service connection may be 
also granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2004).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Back

On service entrance examination in March 1982, no 
abnormalities of the spine was noted.  Beginning in April 
1982 service medical records include complaints of back pain.  
The veteran had decreased mobility and paravertebral muscle 
spasms.  November 1982 records noted the veteran had 
intermittent low back pain.  In July 1983, the veteran was 
treated for lumbosacral back strain.  April 1984 records 
indicated that for a year the veteran had recurring back pain 
that radiated to his right hip.  The assessment was low back 
strain.  The veteran was referred to physical therapy for 
back exercises.  In March 1986, the veteran again complained 
of back pain.  Muscle spasms were elicited on examination.  
May 1986 records noted examination of the low back was 
normal.  A January 1988 consultation sheet reveals the 
veteran was unable to get an orthopedics appointment and was 
seen in the medical clinic where coccydnia was diagnosed.  
The veteran reported having severe back pain for two weeks 
following a motor vehicle accident.  After examining the 
veteran the assessment was prostatitis.  In January 1991, the 
veteran was again treated for muscle strain after complaining 
of back pain.  

On service separation examination in February 1992 no 
abnormalities of the spine were noted.  VA examinations in 
May 1992 and August 1994 did not include diagnoses of a low 
back disorder.  No pathology of the lumbar spine was found.   
X-rays of the back were ordered but the veteran failed to 
appear to the X-rays taken.  

In a December 1994 rating decision, the RO denied entitlement 
to service connection for a low back disorder, the veteran 
was notified of this denial and of his procedural and 
appellate rights, but did not appeal.  Thus, the decision 
became final.  
In August 2000, the veteran petitioned to reopen his claim 
for service connection for a low back disorder.

March 1996 VA records reveal the veteran suffered injury to 
the back when he was hit by a hilo truck at work.  
Examination of the lumbar spine was normal.  There was 
tenderness of the dorsal spine.  A May 1996 VA examination 
report indicated that no cause was found for the veteran's 
reported pain in the low back.  
A VA examination in October 1998 included diagnosis of 
mechanical low back pain.  X-rays of the lumbar spine were 
normal.  

Accordingly, the Board, in an October 2002 decision, 
determined that the veteran submitted new and material 
evidence to reopen his claim for service connection for a low 
back disorder.  Thereafter, the Board determined that a VA 
examination was necessary to determine the relationship of 
the veteran's current low back disorder to service.  

In an effort to assist the veteran in the development of his 
claim a VA examination was scheduled in May 2003.  Records 
indicate the veteran failed to report for VA examination.  

A review of the claims folder indicates that correspondence 
addressed to the veteran's last address of record was 
returned as undeliverable.  VA reviewed the claims folder and 
sent copies of the May 2005 supplemental statement of the 
case to an alternate address.  It was also returned as 
undeliverable.  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause fails to 
report for such examination, or reexamination action in 
accordance with this section shall be taken.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655 
(2004).  

Here, the veteran failed to report for a scheduled VA 
examination essential to the development of his reopened 
claim for service connection for a low back disorder and did 
not set forth good cause for such failure.  He was advised in 
the June 2003 letter that it was important that he report for 
the examination as scheduled, and that failure to report 
would result in a decision being made without the benefit of 
evidence from the examination.  The June 2003 letter was 
mailed to the veteran's address of record and was not 
returned as undeliverable.  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  In the absence 
of evidence of a nexus based on competent medical opinion, 
service connection for a low back disorder is not warranted.  

In May 2005, the veteran and his representative were 
furnished a supplemental statement of the case.  This SSOC as 
well as subsequent letters have been returned as 
undeliverable with no forward address.    

In a long line of cases, the Court has stated that, where the 
record does not adequately reveal the current state of the 
claimant's disability, fulfillment of the statutory duty to 
assist requires a thorough and contemporaneous medical 
examination.  See e.g. Allday v. Brown, 7 Vet. App. 517, 526-
27 (1995); Suttmann v. Brown, 5 Vet. App. 127, 138 (1993); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

The Board again emphasizes that the veteran failed to appear 
to his scheduled examination in June 2003, without offering 
any explanation for his failure to cooperate.  Moreover, the 
VA has attempted to locate the veteran and sent 
correspondence to his last know address of record in May 2005 
and again in July 2005, to no avail.  The veteran has not 
provided the VA with his updated address.  The Court has held 
that the duty to assist is not a one-way street.  If a 
veteran wishes help in developing his claim, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Under theses circumstances, the Board has no 
alternative but to deny the veteran's reopened claim for 
service connection for a low back disorder as a matter of 
law.  See 38 C.F.R. § 3.655 (2004).

Feet

On service entrance examination in March 1982, no 
abnormalities of the feet were noted.  March 1986 service 
medical records indicate the veteran reported having problems 
with both of his feet.  He thought he might have frostbite.  
He had frostbite twice before, the last time was in 1973.  
The veteran was instructed to return the following day to see 
a physician's assistant.  The following day a history of low 
tolerance to cold was noted.  The veteran had been serving in 
Germany since 1984.  he was only wearing jump boots and did 
not have proper clothing.  Examination of the feet revealed 
good distal circulation with good capillary refill.  His 
pedal pulses were strong and symmetrical.  The assessment was 
the veteran had cold feet with no cold injury.  (Also noted 
were the veteran's probable onychomycosis, calluses and poor 
foot hygiene.)  In April 1986, the veteran returned 
complaining of bilateral foot pain.  He reported that since 
1985 both of his feet would swell and turn yellow in color.  
They became painful to walk upon.  His symptoms occurred only 
during cold weather.  Examination was normal.  The examiner 
explained good cold weather hygiene to the veteran.  

On service separation examination in February 1992 the only 
abnormalities of the feet noted were a lesion of the ball of 
the left foot, mild hallux valgus of the right foot and 
darkening of the nail of the right great toe.  In the summary 
of defects, a plantar wart of the left foot was noted.  

VA examinations in May 1992 and August 1994 did not include 
complaints or diagnoses of cold injuries to the feet.  In 
July 1997, VA examinations of the feet and joints were 
cancelled due to the veteran's failure to report for 
examination.  

A VA examination of the feet and joints in October 2000 noted 
diagnosis only of the veteran's residuals of bunion surgery 
and a mild cavus deformity of the left foot.  

In an effort to assist the veteran in the development of his 
claim a VA examination was scheduled in June 2003.  Records 
indicate the veteran failed to report for VA examination.  

A review of the claims folder indicates that correspondence 
addressed to the veteran's last address of record was 
returned as undeliverable.  VA reviewed the claims folder and 
sent copies of the May 2005 supplemental statement of the 
case to an alternate address.  It was also returned as 
undeliverable.  

While the service medical records include complaints of a 
cold injury, examination of the feet did not confirm that the 
veteran had any cold injury to the feet.  In addition, there 
are no records of treatment for a cold injury of the feet 
either in service after April 1986 or since his separation 
from the service.  There is no current diagnosis in the 
claims folder of any residuals of cold injury to the feet.  

As noted above, there must be a current disability resulting 
from a condition or injury in service.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).  Here, even if the Board assumes 
that the veteran was exposed to cold in service, there is no 
competent medical evidence that the veteran has current 
residuals of a cold injury to his feet.  In the absence of 
proof of a present disorder there can be no valid claim.  

The Board recognizes the veteran's assertions.  The veteran 
is competent as a layperson to report that on which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, there is no evidence of record that the 
veteran has specialized medical knowledge to be competent to 
offer medical opinion as to diagnosis, cause, or etiology of 
the claimed disabilities.  See Grottveit v. Brown , 5 Vet. 
App. 91. 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Thus, the claims are denied.


ORDER

Service connection for a low back disorder is denied.  

Service connection for cold injury to the feet is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


